Per Curiam.
In an action for personal injuries and for damáges to an automobile at a country crossing there was verdict and judgment for $1,500.00 against the lumber company. Conceding that the injury was proximatelv caused by negligence of the defendant as alleged and that the plaintiff did not contribute thereto, the personal injuries were not serious and the repairs to the automobile are shown to have cost a little more than $400.00. Manifestly the verdict is excessive. To this extent the verdict is clearly contrary to the evidence. If a remittitur of $750.00 is entered, the judgment will stand affirmed for $750.00. Otherwise, the judgment will stand reversed *340on the thirtieth day after the mandate is filed in the trial court.
It is so ordered.
All concur.